DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed after the mailing date of the Non-Final Rejection on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Ohya (U.S. Patent No. 9,019,403), teaches an optical apparatus comprising:
a first optical element (32, 33, 34, 42, 44) configured to be movable in an optical axis direction (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3);
a second optical element (35, 45) configured to be movable in the optical axis direction (See e.g. Figs. 3-5; C. 5, L. 39 – C. 6, L. 3);
a first elastic member (56) configured to bias the first optical element in the optical axis direction (See e.g. Figs. 3-5; C. 10, L. 61 – C. 11, L. 21; C. 36, L. 15-33); and
a second elastic member (57, 58) configured to:
be in contact with the first optical element and the second optical element so as to bias the first optical element and the second optical element in the optical axis direction in a case where the distance between the first optical element and the second optical element is not larger than the predetermined 
bias the first optical element in a direction in which the first elastic member biases the first optical element in the case where the distance between the first optical element and the second optical element is not larger than the predetermined distance (S See e.g. Figs. 3-5; C. 10, L. 61 – C. 11, L. 47; C. 36, L. 15-33).
Ohya fails to teach or reasonably suggest that the second elastic member is configured to not be in contact with at least one of the first optical element or the second optical element so as to not bias the first optical element and the second optical element in the optical axis direction in a case where a distance between the first optical element and the second optical element is larger than a predetermined distance. Rather, Ohya teaches that the second elastic member is specifically connected to both the first optical element and the second optical element. As such, it would not have been obvious to modify the construction of Ohya to achieve the claimed limitation.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including the limitations: “a second elastic member configured to: not be in contact with at least one of the first optical element or the second optical element so as to not bias the first optical element and the second optical element in the optical axis direction in a case where a distance between the first optical element and the second optical element is larger than a predetermined distance; be in contact with the first optical element and the second optical element so as to bias the first optical element and the second optical element in the optical axis direction in a case where the distance between the first optical element and the second optical element is not larger than the predetermined distance; and bias the first optical element in a direction in which the first elastic member biases the first optical element in the case where the distance between the first optical element and the second optical element is not larger than the predetermined distance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896